OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-5843 Cash Trust Series, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated Government Cash Series Federated Prime Cash Series Federated Treasury Cash Series There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named funds were entitled to vote. Federated Municipal Cash Series Issuer Name Meeting Date Ticker Security ID Symbol Type Proposal Text Proponent Vote Cast For/ Against Mgmt Logical Ballot Status Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NAD 67066V CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NAD 67066V CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NAD 67066V CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NAD 67066V CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67066V CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67066V CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67066V CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Dividend Advantage Municipal Fund 2 07/27/2010 NXZ 67066V CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Approval of a New Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Investing in Other Investment Companies Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Approval of a New Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Municipal Market Opportunity Fund 07/27/2010 NMO 67062W CUSIP Eliminate the Fundamental Policy Related to Derivatives and Short Sales Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect John Amboian Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Robert Bremner Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Jack Evans Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect David Kundert Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Judith Stockdale Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Carole Stone Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect Terence Toth Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect William Hunter Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Elect William Schneider Mgmt Withhold Against Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Approval of a New Fundamental Policy Related to Municipal Securities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Investing in Other Investment Companies Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Approval of a New Fundamental Policy Related to Commodities Mgmt For For Voted Nuveen Premium Income Municipal Fund 4, Inc. 09/09/2010 NPT 6706K4 CUSIP Eliminate the Fundamental Policy Related to Derivatives and Short Sales Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cash Trust Series, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
